Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT dated as of April 5, 2007, is made by and between
Merisant Company, a Delaware corporation (the “Company”), and Diana S. Ferguson
(the “Executive”).

WHEREAS, the Company desires to employ the Executive as Chief Financial Officer,
Executive Vice President, Finance, of the Company, upon and subject to the terms
and conditions set forth herein, and the Executive wishes to accept such
employment upon and subject to such terms and conditions; and

WHEREAS, it is contemplated that the Executive will commence her employment with
the Company on April 16, 2007, or such other date as the parties may mutually
agree (the “Effective Date”).

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by both parties, the parties hereby
agree as follows:

1.                                       Employment.

(a)                                  The Company hereby employs the Executive
and the Executive hereby accepts such employment upon and subject to the terms
and conditions of this Agreement from the Effective Date until the third annual
anniversary of the Effective Date, unless the Executive’s employment is earlier
terminated pursuant to Section 4 (such period referred to as the “Initial
Term”).  As of the conclusion of the Initial Term, the period of employment
shall automatically be extended on the same terms and conditions as set forth in
this Agreement for successive one-year periods unless and until either: (i) a
party gives the other party no less than sixty (60) calendar days’ advance
written notice prior to the end of the Initial Term or any such one-year
extension period that the party will not further extend the Initial Term or such
one-year extension period (as applicable), or (ii) either party terminates the
Executive’s employment in accordance with Section 4.  The Initial Term and any
and all extensions thereof (or partial extension in the event of an earlier
termination pursuant to Section 4), if any, shall be collectively referred to as
the “Employment Period.”

(b)                                 The Executive covenants, represents and
warrants that: (i) the execution, delivery and complete performance of this
Agreement by her does not and will not breach, violate or cause a default under
any contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which she is bound; and (ii) she is not a party to or
bound by any employment or services agreement, confidentiality agreement,
non-competition agreement, other restrictive covenant, or other obligation or
agreement that would or could prohibit or restrict her from being employed by
the Company or from performing any of her duties under this Agreement.


--------------------------------------------------------------------------------


2.                                       Position, Duties and Responsibilities. 
The Company shall employ the Executive during the Employment Period as its Chief
Financial Officer, Executive Vice President, Finance, reporting to the Chief
Executive Officer, and the Executive shall serve in the same capacity for
Merisant Worldwide, Inc., Merisant US, Inc., Whole Earth Sweetener Company LLC
and Merisant Foreign Holdings I, Inc. for no additional compensation. During the
Employment Period, the Executive shall perform the duties assigned to her
hereunder faithfully, with the utmost loyalty, to the best of her abilities and
in the best interests of the Company; shall devote her full business time,
attention and effort to the affairs of the Company; and shall not engage in any
other business activities (whether or not for gain, profit, or other pecuniary
advantage) or any other actions which she knows or reasonably should know could
harm the business or reputation of the Company or any of its affiliates or other
related entities. Subject to the powers, authority and responsibilities vested
in the Company’s Board of Directors (the “Board”) and in duly constituted
committees of the Board, the Executive shall have the authority and
responsibility to direct the management and operation of the Company and shall
also perform such other duties on behalf of the Company and its affiliates and
other related entities, consistent with her title and duties above, as the Board
or Chief Executive Officer may from time to time authorize or direct; provided,
the Executive may engage in activities involving professional, charitable,
educational, religious and similar types of organizations, speaking engagements,
and management of personal investments, to the extent that such other activities
do not interfere with the performance of Executive’s duties under this
Agreement, or conflict with the Code of Business Conduct and Ethics of the
Company or violate the terms of any of the covenants provided in Section 5
hereof.   Notwithstanding the forgoing, the Company agrees that the Executive
shall be permitted to continue to serve as a director on the boards of directors
of Franklin Electric and Integrys Energy Group to the extent that such
directorships do not interfere with the performance of Executive’s duties under
this Agreement, or conflict with the Code of Business Conduct and Ethics of the
Company or violate the terms of any of the covenants provided in Section 5
hereof.

3.                                       Compensation and Benefits.

(a)                                  Base Salary.  During the Employment Period,
the Company shall pay to the Executive a base salary at the gross rate of
$300,000 per annum, less required and authorized withholding and deductions (the
“Base Salary”), payable in installments in accordance with the Company’s
executive payroll policy.  The Base Salary shall be reviewed annually, at the
same time as for other senior officers of the Company, and increased, as
determined by the Board in its discretion, but not decreased except as part of
an across-the-board reduction in senior officer base salaries consistent with
(on a percentage basis) reductions applicable to other senior officers of the
Company, and any such increased (or decreased) amount shall be the Executive’s
“Base Salary” for all purposes hereunder thereafter.

(b)                                 Signing Bonus.  The Company shall pay to the
Executive a bonus of $150,000, less required and authorized withholding and
deductions, payable to the Executive with the first installment of the
Executive’s Base Salary immediately following the Effective Date.

(c)                                  Incentive Bonuses.  Subject to Section 4,
commencing with calendar year 2007 and during each calendar year of the
Employment Period thereafter, the Executive also will be

2


--------------------------------------------------------------------------------


eligible to receive an annual cash incentive bonus in accordance with the
Company’s Annual Incentive Plan or other annual bonus plan, as applicable, as
determined by the Compensation Committee of the Board, in its sole discretion,
with a target bonus opportunity as a percentage of Base Salary not less than
100% (the “Annual Incentive Bonus”).  Notwithstanding, the Executive’s Annual
Incentive Bonus attributable to calendar year 2007 shall be equal to not less
than the gross amount of $150,000 (“Guaranteed Bonus”), to be paid at such time
as the date on which the cash incentive bonus is paid to other executives of the
Company but no later than April 1, 2008 (less required and authorized
withholding and deductions).  The Executive also will be eligible to receive
cash incentive bonuses in accordance with the Company’s 2007 Supplemental
Incentive Plan with target bonus opportunities of $150,000 in the aggregate (the
“Supplemental Incentive Bonus”), and shall be eligible to participate in similar
supplemental incentive bonuses in subsequent years, as determined by the
Compensation Committee of the Board, in its sole discretion.   The Annual
Incentive Bonus in respect of any fiscal year shall be paid in accordance with
the procedures specified by the Compensation Committee, but in no event later
than ninety (90) days after the end of each fiscal year.

(d)                                 Share Appreciation Rights Plan.  The
Executive shall be deemed an eligible participant in the Merisant Worldwide,
Inc. 2005 Share Appreciation Rights Plan (the “2005 SAR Plan”), and the
Executive will be granted 108,687.38 First Level Share Units, 111,102.60 Second
Level Share Units and 165,043.75 Third Level Share Units under the 2005 SAR
Plan.  If the 2005 SAR Plan is terminated and Merisant Worldwide or its
successor adopts a restricted stock, stock option or other equity-based
incentive plan, the Executive will receive an equivalent interest under any such
successor plan.

(e)                                  Employee Benefits.  During the Employment
Period, the Executive shall be eligible to participate in such executive
compensation and deferred compensation plans, such employee benefit plans
(including group health, retirement and non-qualified retirement programs), and
to receive such other fringe benefits and perquisites, as the Company may make
available to senior executives generally, subject to all present and future
terms and conditions of such executive compensation and deferred compensation
plans, benefit plans and other fringe benefits and perquisites.   The Company
reserves the right in its sole discretion to alter, suspend, amend, or
discontinue any and all of its employee and fringe benefits, benefit plans,
policies and procedures, in whole or in part, at any time with or without
notice, provided that the Company will not make any change to the Executive’s
employee or fringe benefits that it does not also make on a consistent basis for
other senior executives of the Company.

(f)                                    Vacation.  The Executive shall receive
four weeks of paid vacation per calendar year (prorated as appropriate for any
partial calendar year).  Up to two (2) weeks per calendar year of earned but
unused vacation time may be carried over from year to year.

(g)                                 Business Expenses.  The Company shall
reimburse the Executive for all expenses and disbursements reasonably incurred
by the Executive in the performance of the Executive’s duties in accordance
herewith during the Employment Period, and provide such other facilities or
services as the Company and the Executive may, from time to time, agree are
appropriate, in each case in accordance with the Company’s policies established
from time to time for senior

3


--------------------------------------------------------------------------------


officers of the Company and conditioned upon receipt of appropriate
documentation for such business expenses.

4.                                       Termination.

(a)                                  Notwithstanding anything to the contrary in
this Agreement, the Executive’s employment shall automatically terminate upon
the Executive’s death, the Company may immediately terminate the Executive’s
employment for Cause or Incapacity (as defined below) effective upon written
notice to the Executive, and the Executive may voluntarily terminate her
employment at any time for any reason effective upon sixty (60) days’ prior
written notice to the Company.  In the event of any such termination, the
Executive shall receive her Accrued Benefits and shall not be entitled to any
other amounts from the Company.  Executive’s “Accrued Benefits” are (i) any
earned but unpaid base salary through the last day of the Period of Employment,
(ii) any earned but unpaid annual cash bonus or other incentive award for the
fiscal year prior to the fiscal year during which the Period of Employment ends,
(iii) any accrued but unpaid vacation pay, (iv) any reimbursable business
expenses or unpaid perquisites through the last day of the Employment Period,
(v) any vested benefits, including performance awards under Company incentive
plans, through the last day of the Employment Period in accordance with the
Company’s employee benefit plans or programs and executive compensation and
deferred compensation plans, and (vi) any benefit continuation or conversion
rights in accordance with the Company’s employee benefit plans or programs.  The
Executive shall also be paid her Guaranteed Bonus if unpaid at the time and the
effective termination date is a date after December 31, 2007.  Executive’s
Accrued Benefits shall be paid in a lump sum within thirty days after the date
of termination, except that Accrued Benefits payable pursuant to clause (ii),
and any Guaranteed Bonus shall be paid when bonuses are paid to other senior
executives, and amounts payable pursuant to clause (v) and (vi) shall be paid in
accordance with the applicable plan.

(i)                                     “Incapacity” means such physical or
mental condition of the Executive which renders and is expected to render the
Executive incapable of performing the essential functions of her position
hereunder with or without reasonable accommodation for 180 calendar days
(whether consecutive or not) within any 360-calendar-day period, as determined
in good faith by the Board upon consultation with Executive’s chosen physician,
and, in its discretion, a physician selected by the Board.  The Executive hereby
agrees to submit to any reasonable medical examination(s) as may be recommended
by the Company’s selected physician for the purpose of determining the existence
or absence of Incapacity.  Executive also authorizes any physician, surgeon, or
other person attending or caring for Executive to discuss Executive’s case fully
and frankly with one or more members of the Board and to disclose to such member
or members of the Board any and all information the Board considers reasonable,
necessary, or desirable to evaluate Executive’s condition.  If Executive’s
physician, surgeon, or other person attending or caring for Executive disagrees
with a conclusion reached by the Board that Executive’s physical or mental
condition renders the Executive incapable of performing the essential functions
of her position hereunder with or without reasonable accommodation, Executive’s
physician and Board’s physician shall jointly agree on the selection of an
independent third physician to administer all reasonable medical examinations as
such third-party physician deems required for the purpose of determining the
existence or absence of

4


--------------------------------------------------------------------------------


Incapacity.  Executive hereby agrees to submit to all reasonable medical
examination(s) recommended by such third-party physician.  If such third-party
physician and Company’s physician both render their professional opinion that
Executive suffers from Incapacity as defined in this paragraph, the Board shall
be justified in concluding that Executive is so incapacitated and shall
terminate Executive’s employment under the provisions of this paragraph.

(ii)                                  “Cause” means any of the following conduct
by the Executive, as determined in good faith by the Board: (I) embezzlement,
misappropriation of corporate funds, fraud, or other material acts of
dishonesty; (II) conviction of any felony, or of any misdemeanor involving moral
turpitude, or entry of a plea of guilty or nolo contendere to any such felony or
misdemeanor; (III) engaging in illegal conduct or gross misconduct which causes
financial or reputational harm to the Company or any of its affiliates or other
related entities; (IV) refusal to perform or continued willful disregard of her
duties and responsibilities (other than due to any failure resulting from
incapacity due to physical or mental illness or injury), (V) material breach of
any written policy of the Company or a subsidiary, including the Company’s Code
of Business Conduct and Ethics, as in effect or amended from time to time; (VI)
breach or threatened breach of Section 5 of this Agreement (including without
limitation any provision of Exhibit A hereto); (VII) material breach of any
other provision of this Agreement; or (VIII) violation of any statutory or
common law duty of loyalty to the Company or any of its affiliates or other
related entities.  Notwithstanding the foregoing, the Company shall not
terminate the Executive’s employment pursuant to subparts (III), (IV), or (VII)
of this Section 4(a)(ii) unless the Company first gives the Executive notice in
reasonable detail describing the basis for such “Cause” and a reasonable period
of time, which shall in no event be less than thirty (30) days, to cure any such
grounds for termination (provided that no such notice and cure shall be required
as to any such grounds that are not reasonably susceptible to a cure under the
circumstances).  For purposes of this Section 4(a)(ii), acts or omissions of the
Executive shall not be considered “willful” if done or omitted by the Executive
in good faith and with a reasonable belief that such conduct is in the best
interests of the Company.

(b)                                 Notwithstanding anything to the contrary in
this Agreement, the Company may terminate the Executive’s employment for any
reason other than Incapacity or Cause or for no reason at any time by written
notice to the Executive, at which time the Executive shall be entitled to
receive an amount (“Severance”) equal to eighteen (18) months’ Base Salary
either through salary continuation or a lump sum payment, or combination
thereof, at the Company’s discretion.  If at the time of termination the
Executive has health coverage, then the Executive shall be entitled to
continuation of her health coverage for eighteen (18) months following the date
of termination with premiums charged to her at active employee rates, which
coverage shall be concurrent with any COBRA benefits subject to all terms and
conditions of the COBRA Act.  The Executive shall receive a pro rata (based on
the portion of the year employed) target bonus under the then current annual
incentive plan for the year of termination, payable when bonuses are paid to
other senior executives.  The Executive shall be entitled to her Accrued
Benefits.  Executive shall receive senior executive level outplacement services
for a period of twelve (12) months provided by an outplacement firm selected by
the Executive and approved by the Company (such approval not to be unreasonably
withheld) and paid for by the Company.  The

5


--------------------------------------------------------------------------------


receipt of separation payments by the Executive pursuant to this Section 4(b)
shall be subject to Section 4(e) herein.

(c)                                  Executive may terminate her employment for
Good Reason.  If the Executive should terminate the Executive’s employment for
Good Reason, the Executive will be entitled to the separation payments set forth
in Section 4(b) above. The receipt of separation payments by the Executive
pursuant to this Section 4(c) shall be subject to Section 4(e) herein.

(i)                                     “Good Reason” means the occurrence of
any of the following without the Executive’s express written consent:  (i) a
reduction by the Company in Executive’s base salary or target bonus opportunity
as in effect on the date of this Agreement or, in the event of a Change in
Control, as in effect immediately prior to the Change in Control, it being
understood that a change in the performance criteria applicable under any bonus
plan (provided that such change, to the extent applicable, affects executives of
the Company generally), shall not be Good Reason hereunder; (ii) the Company’s
failure to keep in effect retirement, health and welfare benefits plans, and
executive compensation plans under which Executive is eligible to receive
benefits substantially similar in value in the aggregate to the benefits
Executive is eligible to receive under such plans as of the date of this
Agreement or, in the event of a Change in Control, the day prior to the
effective date of the Change in Control, it being understood that a change in
the performance criteria (provided such change is not applicable solely to the
Executive) applicable for awards under any incentive or bonus plan, shall not be
Good Reason hereunder, (iii) the Company’s requiring Executive to be based
anywhere more than fifty (50) miles from where Executive’s principal place of
employment is located on the date of this Agreement; (iv) any change in the
reimbursement policy set forth in Section 3(g) as in effect on the date hereof;
(v) a change in the duties or reporting responsibilities of Executive that is
inconsistent in any substantial adverse respect with Executive’s positions,
duties or responsibilities as in effect on the effective date of this Agreement
or, in the event of a Change in Control, immediately prior to the Change in
Control (including any material adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur upon a change in duties or responsibilities that is solely and directly a
result of the Company no longer having publicly traded securities and does not
involve any other event set forth in this paragraph; and (vi) failure by Company
to obtain a satisfactory agreement from any Successor (as defined in Section 8)
to assume and agree to perform this Agreement as provided in Section 8. 
Notwithstanding the foregoing, the Executive shall not be deemed to have
terminated the Period of Employment for Good Reason unless the Executive gives
written notice to the Company stating in reasonable detail the events which
constitute Good Reason, such notice to be given within the later of (i) thirty
(30) days of the occurrence of such event or (ii) the date the Executive knows
of the event constituting Good Reason and, if such failure or breach is
reasonably susceptible to cure, the Company does not effect a cure within such
thirty (30) day period.

(ii)                                  “Change in Control” means either:

(1)                                  acquisition by any individual, entity or
group (a “Person”), including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of beneficial ownership, within the meaning of Rule

6


--------------------------------------------------------------------------------


13d-3 promulgated under the Exchange Act, of more than fifty percent (50%) of
either (x) the then outstanding shares of common stock of Merisant Worldwide,
Inc. (the “Outstanding Common Stock”) or (y) the combined voting power of the
then outstanding securities of Merisant Worldwide, Inc., entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
excluding, however, the following: (A) any acquisition directly from Merisant
Worldwide, Inc., if a majority of the Incumbent Board (as such term is defined
below) approves a resolution expressly providing that such acquisition does not
constitute a Change in Control under this clause (A) (excluding any acquisition
resulting from the exercise of an exercise, conversion or exchange privilege
unless the security being so exercised, converted or exchanged was acquired
directly from Merisant Worldwide, Inc.); (B) any acquisition by Merisant
Worldwide, Inc., or a corporation controlled by Merisant Worldwide, Inc.; (C)
any acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by Merisant Worldwide,
Inc.; (D) any acquisition by an underwriter temporarily holding securities
pursuant to an offering of such securities; or (E) any acquisition by any
corporation pursuant to a transaction that complies with clauses (x), (y) and
(z) of subsection (3) of this definition; provided further, that for purposes of
clause (B), if any Person other than Merisant Worldwide, Inc., or any employee
benefit plan (or related trust) sponsored or maintained by Merisant Worldwide,
Inc., or any corporation controlled by Merisant Worldwide, Inc., shall become
the beneficial owner within the meaning of Rule 13d-3 promulgated under the
Exchange Act (the “Beneficial Owner”) of more than fifty percent (50%) of the
Outstanding Common Stock or of the Outstanding Voting Securities by reason of an
acquisition by Merisant Worldwide, Inc., and such Person shall, after such
acquisition by the Company, become the Beneficial Owner of any additional shares
of the Outstanding Common Stock or any additional Outstanding Voting Securities
and such Beneficial Ownership is publicly announced, such additional Beneficial
Ownership shall constitute a Change in Control;  or

(2)                                  individuals who, as of the date of this
Agreement, constitute the Board of Directors of Merisant Worldwide, Inc. (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of Merisant
Worldwide, Inc., subsequent to the date of this Agreement, whose election, or
nomination for election by the Merisant Worldwide, Inc.’s stockholders, was
approved by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that any individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall not be deemed a member of the
Incumbent Board; or

(3)                                  consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of Merisant Worldwide, Inc. (a “Corporate Transaction”); excluding,
however, a Corporate Transaction pursuant to which (x) all or substantially all
of the individuals or entities who are the Beneficial Owners, respectively, of
the Outstanding Common Stock and the Outstanding Voting Securities immediately
prior to such Corporate Transaction will beneficially own within the meaning of
Rule 13d-3 promulgated under the Exchange Act (“Beneficially Own”) directly or
indirectly, more than fifty percent (50%) of, respectively, the outstanding
shares of common stock, and the combined voting power

7


--------------------------------------------------------------------------------


of the outstanding securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation that as a result of
such transaction owns all or substantially all of the outstanding stock of  the
Company or all or substantially all of the Company’s assets either directly or
indirectly) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Corporate Transaction, of the
Outstanding Common Stock and the Outstanding Voting Securities, as the case may
be, (y) (1) no Person (other than the Company or a corporation controlled by the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or any corporation controlled by the Company, the corporation
resulting from such Corporate Transaction, or any Person that Beneficially
Owned, immediately prior to such Corporation Transaction, directly or
indirectly, more than fifty percent (50%) of the Outstanding Common Stock or the
Outstanding Voting Securities, as the case may be) will Beneficially Own,
directly or indirectly, more than fifty percent (50%) of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the outstanding securities
of such corporation entitled to vote generally in the election of directors and
(2) individuals who were members of the Incumbent Board at the time of the
Board’s approval of the execution of the initial agreement providing for such
Corporate Transaction will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or (z) consummation of a plan of complete liquidation or dissolution of the
Company.

(d)                                 The Executive understands and agrees that
the termination of her employment due to the expiration of the Employment Period
following a notice by the Company pursuant to Section 1(a) that the Company will
not extend (or further extend) the Employment Period (a “Non-Renewal”) shall not
constitute or be considered a termination pursuant to Section 4(a) or 4(b), and
shall entitle the Executive to her Accrued Benefits and no other amounts;
provided, if the Company gives Executive notice of Non-Renewal and Executive’s
employment is terminated by the Company on or after the resulting expiration of
the Employment Period, then Executive shall receive a pro rata (based on the
portion of the year employed) target bonus for the year of such termination,
payable when bonuses are paid to other senior executives.

(e)                                  Notwithstanding any of the foregoing to the
contrary, if during the period that commences upon a Change in Control and ends
eighteen (18) months after a Change in Control, the Company should terminate the
Employment Period without Cause or the Executive should terminate the Period of
Employment for Good Reason, the Executive shall be entitled to the same
separation payments and benefits as provided under paragraphs (b) and (c) of
this Section 4, subject to the following modifications: (i)  the Severance shall
be paid in a lump sum within thirty (30) days following the Executive’s
termination of employment; and (ii) the pro rata bonus referred to in paragraph
(b) shall (x) be paid within thirty (30) days following the Executive’s
termination of employment and (y) be based on the Executive’s target bonus under
the Company’s Annual Incentive Plan or other annual bonus plan for the fiscal
year in which the Executive’s termination of employment occurs.  Notwithstanding
anything in the above to the contrary, amounts shall also be payable under this
paragraph (e) if such termination occurs prior to a Change in Control and it is
reasonably demonstrated by the Executive that such termination of employment (x)
was at the request of a third party who has taken steps reasonably calculated

8


--------------------------------------------------------------------------------


to effect a Change in Control or (y) otherwise arose in connection with or in
anticipation of a Change in Control.

(f)                                    As a condition of the receipt of the
separation payments and benefits under paragraphs (b),  (c), (d) and (e) of this
Section, the Executive must execute a separation agreement, in form and
substance reasonably satisfactory to the Company and the Executive, containing
provisions under which the parties (i) release each other, including the
Company, its subsidiaries and the officers, employees and agents of Company and
its subsidiaries, from all liability arising out of, or in connection with
Executive’s employment and termination of employment with the Company and (ii)
agree not at any time to publicly denigrate, ridicule or intentionally criticize
each other including, without limitation, by way of news interviews or the
expression of personal views, opinions or judgments to the news media; provided,
however, that nothing herein shall prohibit the Company or Executive from making
disclosure to tax or legal counsel or disclosure reasonably required under the
federal securities laws and the rules of the Securities and Exchange Commission
promulgated thereunder and the rules of any stock exchange or national
securities market on which the Company’s securities are traded.  If an
arbitrator determines that the Executive has materially breached the terms of
such separation agreement, the Company may immediately cease all payments to the
Executive under this Agreement, may seek recovery of payments received by the
Executive under this Agreement and shall be entitled to monetary damages and an
injunction, restraining order or other equitable relief restraining any such
material breach.  If an arbitrator determines that the Company, its subsidiaries
or the officers, employees and agents of the Company have materially breached
the terms of such separation agreement, the Executive shall be entitled to
monetary damages and an injunction, restraining order or other equitable relief
restraining any such material breach.

(g)                                 Any termination of the Executive’s
employment shall automatically effectuate the Executive’s removal from any and
all officer positions that the Executive then holds with the Company as of the
effective termination date.  Any and all payments to the Executive under this
Agreement shall be reduced by required or authorized withholding and deductions.

(h)                                 The Executive shall be entitled to all
benefits (including incentive awards and severance) provided to senior
executives of the Company (excepting the Chief Executive Officer) in the event
of a Change of Control.

(i)                                     Upon termination of the Period of
Employment, the Executive shall be under no obligation to seek other employment
or otherwise mitigate the obligations of the Company under this Agreement. 
Amounts due to the Executive under this Agreement shall not be subject to offset
by the Company for any claims the Company may have against the Executive, unless
otherwise specifically agreed to in writing by the Executive.

(j)                                     If the Executive incurs an excise tax
imposed on “excess parachutes payments” under Internal Revenue Code Section
4999, as defined in Section 280G of the Code or any additional tax under Section
409A of the Code, in each case on account of any amount paid or payable to, or
for the benefit of, the Executive by the Company or its stockholders or
affiliates in respect of obligations of the Company, in each case, in respect of
this

9


--------------------------------------------------------------------------------


Agreement or any of the Company’s incentive and benefit plans, then the Company
shall pay the Executive, within ten days prior to the date payable by Executive,
an amount equal to the sum of (x) the excise taxes (penalties and interest,
other than if caused solely by Executive’s inaction in filing or untimely
payment) payable on such excess parachutes payments, plus (y) an additional
amount such that after payment of all taxes (penalties and interest, other than
if caused solely by Executive’s inaction in filing or untimely payment) on such
additional amount there remains a balance sufficient to pay taxes actually due
and payable on the tax referred to in clause (x). References to “excise tax” and
“taxes” in this Section 4(j) shall also mean all penalties and interest thereon,
other than such penalties and interest incurred by Executive solely by her
inaction in filing or untimely payment.

5.                                       Confidentiality.  By her execution of
this Agreement, the Executive hereby agrees to abide by the Confidentiality
Agreement attached as Exhibit A hereto and hereby made a part of this
Agreement.  In the event of any conflict between the main body of this Agreement
and Exhibit A, the provisions of the main body of this Agreement shall control
(including, without limitation, (i) that the duration of the post-employment
covenants under Section 6(a) and 6(b) shall control over the two-year duration
of such similar covenants in Exhibit A and (ii) the limitation of the covenant
under Section 6(a) to the Competitive Enterprises in Exhibit B (as in effect
from time to time) shall control over the definition of “Competitive Work” in
Exhibit A). The Executive acknowledges and agrees that a breach of any provision
of this section (including without limitation any provision of Exhibit A) will
result in immediate and irreparable harm to the Company and its affiliates and
other related entities for which full damages cannot readily be calculated and
for which damages are an inadequate remedy.  Accordingly, the Executive agrees
that the Company and its affiliates and other related entities shall be entitled
to injunctive relief to prevent any such actual or threatened breach or any
continuing breach by the Executive (without posting a bond or other security),
without limiting any other remedies that may be available to them.

6.                                       Non-Competition And Non-Solicitation
Agreement

(a)                                  Non-Compete.

Without the consent in writing of the Board, during the Period of Employment and
for the period of eighteen (18) months following termination of employment, the
Executive will not permit the Executive’s name to be used by, or engage in, or
carry on, directly or indirectly, either for the Executive or as a member of a
partnership or as a stockholder, member, manager, investor, officer or director
of a corporation, limited liability company or similar entity or as an employee,
agent, associate or consultant of any person, partnership, corporation, limited
liability company or similar entity, any business in competition with the
business carried on by the Company or any of its subsidiaries within the
geographical areas in which the Company or its subsidiaries are conducting their
business operations or providing services as of the date of the Executive’s
termination of employment (a “Competitive Enterprise”). The names of the
Competitive Enterprises as of the date of this Agreement are set forth on
Exhibit B. The Company shall furnish the Executive with an updated Exhibit B at
least annually, provided, however, that in no event shall the number of
Competitive Enterprises exceed ten (10) such

10


--------------------------------------------------------------------------------


Competitive Enterprises.  Notwithstanding the preceding sentence, the Executive
shall not be prohibited from owning less than five percent (5%) of the equity of
any publicly traded entity.

(b)                                 Non-Solicitation.

Without the consent in writing of the Board (which consent shall be in the sole
discretion of the Board), during the Period of Employment, and for the period of
eighteen (18) months following termination of employment by the Company without
Cause or by the Executive for any reason, or for the period of eighteen (18)
months following termination of employment for any other reason, the Executive
shall not, in any manner, directly or indirectly (without the prior written
consent of the Company): (i) Solicit any Customer to transact business with a 
Competitive Enterprise or to reduce or refrain from doing any business with the
Company, (ii) transact business with any Customer that would cause the Executive
to be a Competitive Enterprise, (iii) interfere with or damage any relationship
between the Company and a customer or (iv) Solicit anyone who is then an
executive of the Company (or who was an executive of the Company on the date of
the Executive’s termination of employment or within the prior eighteen (18)
months) to resign from the Company or to apply for or accept employment with any
other business or enterprise.

For purposes of this Agreement, (i) a “Customer” means any customer or
prospective customer of the Company or its subsidiaries to whom the Executive
provided services, or for whom the Executive transacted business, or whose
identity became known to the Executive in connection with the Executive’s
relationship or continued employment with the Company or its subsidiaries, and
(ii) “Solicit” means any direct or indirect communication of any kind,
regardless of who initiates it, that in any way invites, advises, encourages or
requests any person to take or refrain from taking any action.

(c)                                  Effect Of Material Breach.  In the event
the Executive materially breaches the provisions of paragraphs (a) or (b) of
this Section 6, the Company may immediately cease all payments to the Executive
under this Agreement, may seek recovery of payments received by the Executive
under this Agreement and shall be entitled to seek an injunction, restraining
order or other equitable relief restraining any such material breach, and
monetary damages for such material breach; provided, however, that nothing in
the preceding shall prohibit or otherwise impact the Executive’s right or
ability to dispute that a material breach has occurred.

7.                                       Notices.  Any notice, request, or other
communication required or permitted to be given hereunder shall be made to the
following addresses or to any other address designated by either of the parties
hereto by notice similarly given: (a) if to the Company, to the attention of
General Counsel, Merisant Company, 10 S. Riverside Plaza, Suite 850, Chicago, IL
60606; and (b) if to the Executive, to Diana S. Ferguson, 270 East Pearson
Street, #803, Chicago, Illinois 60611, or at her last residence address
identified on the payroll records of the Company.  All such notices, requests,
or other communications shall be sufficient if made in writing either (i) by
personal delivery to the party entitled thereto, (ii) by facsimile with
confirmation of receipt, (iii) by certified mail, return receipt requested, or
(iv) by express courier service, and shall be effective upon personal delivery,
upon confirmation of receipt of facsimile transmission, upon

11


--------------------------------------------------------------------------------


the fourth day after mailing by certified mail, or upon the second day after
sending by express courier service from within the United States.

8.                                       Assignment.  This Agreement is
enforceable by the Company and its affiliates and other related entities and may
be assigned or transferred by the Company to, and shall be binding upon and
inure to the benefit of, any parent, affiliate or other related entity of the
Company or any entity which at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the assets, stock or business of
the Company.  The Executive may not assign any of her rights or obligations
under this Agreement.  The Company shall cause any successor to expressly assume
and agree, in writing delivered to Executive, to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place, and failure to do so shall be grounds for
Executive to voluntarily terminate her employment at any time within thirty days
thereafter which termination shall be treated for all purposes as termination
for Good Reason (and other than due to Incapacity).

9.                                       Mediation and Arbitration.

(a)                                  Except for claims or disputes under Section
5 or Exhibit A, the Executive and the Company agree that, to the extent
permitted by law, all claims or disputes arising out of or relating to this
Agreement, the parties’ employment relationship, or the termination of such
relationship that may exist or arise between the Executive and the Company, or
any subsidiary, parent, affiliate, other related entity, benefit plan, successor
or permitted assign of the Company, or any owner, director, officer, member,
employee, owner, shareholder, agent, or representative of any of them (in their
respective capacities as such) shall in the first instance be submitted for
non-binding mediation in Chicago, Illinois, in accordance with the Employment
Mediation procedures of the American Arbitration Association (“AAA”) (as in
effect or amended from time to time) not later than thirty (30) days after any
such dispute arises.  Company and Executive agree that all applicable statutes
of limitation shall be tolled during the mediation process.  In no event,
however, shall either party be required to refrain from initiating arbitration
as detailed in paragraph 9(b) below if the parties have been unable to arrive at
settlement within thirty (30) days following the initial meeting of the parties
with the mediator.

(b)                                 Except for claims or disputes under Section
5 or Exhibit A, the Executive and the Company agree that, to the extent
permitted by law, all claims or disputes arising out of or relating to this
Agreement, the parties’ employment relationship, or the termination of such
relationship that may exist or arise between the Executive and the Company, or
any subsidiary, parent, affiliate, other related entity, benefit plan, successor
or permitted assign of the Company, or any owner, director, officer, member,
employee, owner, shareholder, agent, or representative of any of them (in their
respective capacities as such) shall be submitted for binding arbitration in
Chicago, Illinois and resolved by a member of a Chicago, Illinois arbitration
panel (or by such other arbitrator or in such other place to which the parties
agree) in accordance with the National Rules for the Resolution of Employment
Disputes of the AAA (as in effect or amended from time to time), except as set
forth below.  Claims subject to arbitration hereunder include without limitation
claims by the Executive for employment discrimination, harassment, retaliation,
wrongful termination or defamation under any federal, state, or local law,
regulation, ordinance,

12


--------------------------------------------------------------------------------


or executive order or under common law, and further include without limitation
claims under any of the following statutes (as in effect or amended from time to
time): the Illinois Human Rights Act, the Chicago and Cook County Human Rights
Ordinances, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, the Family and Medical
Leave Act and the Employee Retirement Income Security Act.

(c)                                  Notwithstanding the fact that the Company
and the Executive have entered into this individually negotiated Employment
Agreement, the cost of arbitration shall be allocated according to the AAA’s
rules for allocating the cost of arbitration pursuant to an employer-promulgated
plan. If the Executive prevails in an arbitration proceeding against the Company
instituted pursuant to Section 9(b), then the Company shall reimburse the
Executive for all reasonable legal fees and disbursements incurred by the
Executive in connection with such arbitration proceeding promptly after receipt
of reasonably detailed invoices relating thereto.

(d)                                 The arbitrator shall have no power to modify
the provisions of this Agreement (except pursuant to Section 14 herein or
Exhibit A), or to make an award or impose a remedy that is not available to a
court of general jurisdiction sitting in Chicago, Illinois or that was not
requested by a party to the claim or dispute, and the jurisdiction of the
arbitrator is limited accordingly.  The arbitrator shall apply the substantive
internal law of the state of Illinois, except as otherwise required by law.  The
arbitrator’s decision or award shall be final and binding, and judgment
thereupon may be entered in any Illinois or other court having jurisdiction
thereof.

(e)                                  Notwithstanding the foregoing, the Company
may in its discretion immediately pursue any and all available legal and
equitable remedies for the Executive’s violation of any provision of Section 5
or Exhibit A in any court of competent jurisdiction.

10.                                 Amendment And Waiver.  This Agreement may
not be amended orally and may only be amended by written instrument signed by
both parties (subject to Section 14 herein and Exhibit A).  A waiver by either
party hereto of any of its rights or remedies under this Agreement on any
occasion shall not be a bar to the exercise of the same right or remedy on any
subsequent occasion or of any other right or remedy at any time.

11.                                 Governing Law. This Agreement shall be
governed by the internal laws of the state of Illinois, without regard to its
conflict of laws rules.

12.                                 Headings; Construction.  The Section
headings used herein are for convenience of reference only and are not to be
considered in construction of the provisions of this Agreement.  The use of the
word “including” in this Agreement shall be by way of example rather than by
limitation.

13.                               Entire Agreement and Survival. This Agreement
(including Exhibit A and Exhibit B hereto) contains the entire agreement between
the parties with respect to the subject matter contained herein and supersedes
all prior or contemporaneous negotiations, understandings or agreements between
the parties, whether written or oral, with respect to such subject matter. 
Sections 4 through 17 herein and Exhibit A and Exhibit B to this Agreement shall
survive and

13


--------------------------------------------------------------------------------


continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Employment Period or the Executive’s
employment.

14.                                 Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by or invalid under applicable law, such provision will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

15.                                 Condition Precedent.  This Agreement and the
Executive’s employment hereunder will not be effective unless and until the
Board duly approves this Agreement and each of the Boards of Directors of the
Company, Merisant Worldwide Inc., and Merisant Company appoints Executive to the
position of Chief Financial Officer, Executive Vice President, Finance of each
of the corporations.  This Agreement shall be null and void and shall be of no
force and effect in the event that the Board does not so approve this Agreement
for any or no reason.

16.                                 Fees.  The Company shall pay the legal fees
and disbursements incurred by the Executive’s legal counsel in connection with
the preparation and negotiation of this Agreement up to a maximum of $10,000
promptly after receipt of reasonably detailed invoices relating thereto.

17.                                 Counterparts.  This Agreement may be
executed in two counterparts, each of which shall be deemed an original, and
both of which together shall constitute one and the same instrument.

18.                                 Inconsistency. In the event of any
inconsistency between this Agreement and any other agreement, plan, award or
program, this Agreement shall control.

19.                                 Compliance with Section 409A. 
Notwithstanding any of the foregoing to the contrary, if any payments of money,
delivery of shares of Company stock or other benefits due to the Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Internal Revenue Code, such payments, delivery of shares or
other benefits (x) shall, if compliance with Section 409A of the Code can be
effected by delaying such payments, delivery of shares or other benefits, be
delayed until the earliest date on which such payments, delivery of shares or
other benefits may be made without causing the application of an accelerated or
additional tax under Section 409A of the Code, and (y) if compliance with
Section 409A of the Code cannot be effected by delaying such payments, delivery
of shares or other benefits, may be restructured, to the extent possible, in a
manner, determined by the Company and reasonably acceptable to the Executive,
that does not cause such accelerated or additional tax.

20.                                 Indemnification.  The Company shall
indemnify and hold Executive harmless to the maximum extent provided under the
Company’s charter, by-laws and applicable law and shall enter into an
indemnification agreement applicable to its senior officers.  The Company shall
insure Executive under a policy of directors and officers liability insurance,
during and

14


--------------------------------------------------------------------------------


following termination of employment, to the same extent as it insures the chief
executive officer and members of the Board.

The Executive hereby acknowledges that the terms of this Agreement are subject
to review from time to time by the Company in order to comply with federal,
state and tax laws and regulations.  If it is reasonably necessary, appropriate
or convenient to amend the terms of this Agreement in order to comply with such
laws and regulations or to otherwise avoid or mitigate a material adverse effect
to the Company or the Executive under applicable tax laws and regulations, the
Company and Executive will negotiate in good faith to amend this Agreement so
long as the economic benefit or obligations under the Agreement will be
substantially similar.

15


--------------------------------------------------------------------------------


THE PARTIES ACKNOWLEDGE BY SIGNING BELOW THAT THEY HAVE READ AND UNDERSTAND THE
ABOVE AND INTEND TO BE BOUND THEREBY AS OF THE DATE FIRST WRITTEN ABOVE:

MERISANT COMPANY

By:

/s/ Diana S. Ferguson

 

By:

/s/ Jonathan W. Cole

 

 

Diana S. Ferguson

Name:  Jonathan W. Cole

 

 

Title:  VP and General Counsel

 

16


--------------------------------------------------------------------------------